PER CURIAM.
This cause is before us on petition for writ of mandamus, or in the alternative, for writ of common law certiorari. With respect to the mandamus, we exercise our discretion and deny the petition. Dickinson v. Stone, 251 So.2d 268 (Fla.1971). With respect to certiorari, we determine there to be an adequate remedy upon plenary appeal and accordingly deny the petition. Lynch v. City of Deerfield, 369 So.2d 1042 (Fla. 4th DCA 1979).
PETITION FOR MANDAMUS/CER-TIORARI DENIED.
DOWNEY, C. J., and LETTS and MOORE, JJ., concur.